CUE TIE RORBEPIK BOGUMERE 7° riePOMBEIS pages ar 1°

FOIA Summons
1/13

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Jason Leopold and Buzzfeed Inc.

 

Plaintiff

v.

Civil Action No, 1:19-cv-00957
U.S. Department of Justice, et. al.

 

we wee vrvr wr om

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
DOJ Deputy Attorney General

950 Pennsylvania Ave, NW
Washington, DC 20530

A lawsuit has been filed against you.

Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of

Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and

address are: Matthew V. Topic

Loevy & Loevy
311N. Aberdeen St., 3rd FI.
Chicago, IL 60607

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date: 04/05/2019 /s/ Simone Bledsoe

 

Signature of Clerk or Deputy Clerk

 
Se TBE SEY ast SPB ARETE alg aor & 25°

FOIA Summons (1/13) (Page 2)

Civil Action No. 1:19-cv-00957

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Dos Deputy frthecn & Ce nercd
was received by me on (date) 4] Cs / (1

I personally served the summons on the individual at (place)

 

 

on (date) ; or

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; Or

 

(1 Ireturned the summons unexecuted because ; or

YE other svecipy Leaved the surmens vba VAG Crt fied Mol; Iety om
Rete pt Reg vealecl, Artdle No. 701% 1880 0000 4325 8321,

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 1/ & / 14 Afi? eS Ee
Blake D.bosting pera leger!

Printed i nd as

Lev ”
ZN. 0 tee. 2
Chivayo Dt soos

Server’s address

Additional information regarding attempted service, etc:
Case 1:19-cv-00810-RBW Document 45 Filed 05/24/19 Page 3 of 3
%

   
 
   
 
 

COMPLETE THIS SECTION ON DELIVERY

  

SENDER: COMPLETE THIS SECTION
a

Complete items 1, 2, and 3.

® Print your name and address on the reverse X
so that we can return the card to you.

® Attach this card to the back of the mailpiece,
or on the front if space permits.
4. Article Addressed to: D. Is delivery address different fro fl

DOy Depty Ato M (ene, nal if YES, enter delivery address alow: oO No
ye Peasy vomits Ave Nw)
Wns ington VC 530

3. Service Type O Priority Mail Express®
| 0 Adult Signature C1 Registered Mail™
(CO Adult Signature Restricted Delivery C Registered Mail Restricted

A. Signature

   
  

B. Received by (Printed Name)

 

 

 

 

 

 

pe Certified Mail® Delivery
9590 9402 3277 7196 8406 24 (LO Certified Mail Restricted Delivery CO Return Receipt for
0 Collect on Delivery a ee anes
i je (CO Collect on Delivery Restricted Deliver ignature Confirmation’™ .
2. Article Number (Transfer from service label) insured Rial ry Signature Confirmation
Insured Mail Restricted Deliver Restricted Delivery
7018 1830 OOOO 4325 8329 pussy ry

 

 

- PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
